Citation Nr: 0323194	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-12 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, right leg, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, left leg, 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
residual scars, status post anterior fasciotomies, 
bilaterally, and assigned a noncompensable rating for the 
disability, effective from September 2000.  The decision also 
denied service connection for a bilateral knee disorder and a 
left ankle disorder.  The veteran filed a notice of 
disagreement with the decision.  In September 2002, the RO 
issued a decision continuing the denial of service connection 
for the bilateral knee and ankle disorders, and granting a 10 
percent evaluation each for residual scars status post 
anterior fasciotomies, left leg, and right leg, effective 
from September 2000.  The RO issued a Statement of the Case 
(SOC) in September 2002 as to all four issues.  In September 
2002, the veteran submitted his substantive appeal as to the 
issues of "scars on my right leg and left leg."  However, 
he also indicated that he was appealing all issues listed in 
the SOC.  Thus, the Board finds that the appeal was perfected 
as to all four of the issues.  

In December 2001, the veteran contended that he had left 
ankle and bilateral knee disorders that were related to his 
service-connected residuals scars, status post anterior 
fasciotomies.  His claim for service connection for left 
ankle and bilateral knee disorders on a secondary basis has 
not yet been adjudicated and is referred to the RO for 
appropriate action.  




REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This duty includes providing 
an examination when appropriate.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board finds that the duty to assist has not been met.  
The veteran has not been examined recently to assess the 
current manifestations of his service-connected scars.  He 
indicated in his arguments set forth in his substantive 
appeal, in response to the September 2002 SOC, that he sought 
a 30 percent rating due to the fact that he was now unable to 
stand for long periods of time.  He stated walking for 
extended periods of time caused sharp radiating pains and 
caused him to be unable to run.  His last examination was 
over two and an half years ago.  Moreover, that examination 
did not specifically address the current manifestations of 
the disability or the any functional impairment sufficiently 
to address potentially applicable rating criteria.  
Specifically, limitation of function of affected part should 
be considered consistent with 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

Furthermore, the veteran should be afforded a VA examination 
in order to determine the etiology of any current left ankle 
disorder.  Finally, as the case must be remanded for the 
foregoing reasons, he should also be asked to identify all 
health care providers that have treated him for his service-
connected scars and his claimed left ankle and bilateral knee 
disorders.

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA healthcare providers that have treated 
him for his left ankle and bilateral knee 
disorders since his separation from service 
and for his service-connected residual scars, 
status post anterior fasciotomies, right and 
left legs, since 2000.  Make arrangements to 
obtain all identified treatment records.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, afford the 
veteran a VA skin examination.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should describe in detail the 
veteran's service-connected residual scars, 
status post anterior fasciotomies, right and 
left legs.  Each scar should be discussed and 
described separately.  The examiner describe 
the size (width and length) of the scars and 
should note whether or not the scars impose 
any limitation of function.  

The examiner should also state whether the 
scars are superficial (not associated with 
underlying soft tissue damage), deep 
(associated with underlying soft tissue 
damage), or unstable (frequent loss of 
covering of skin over the scar).  

Any indications that the veteran's complaints 
of symptomatology are not in accord with 
physical findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Afford the veteran a VA orthopedic 
examination.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination.  All tests 
deemed necessary by the examiner are to be 
performed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any left ankle disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed left ankle disorder 
had its onset during active service or is 
related to any in-service disease or injury.  
In providing this opinion, the examiner 
should carefully review the service medical 
records, including the complaints of ankle 
pain.
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the these claims remains adverse to the 
veteran, he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



